DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10212829 in view of Arai (JP 2011-551922). 
With regard to claim 1, 4, and 6 of the instant application, claim 1 of US PN 10212829 claims a method of manufacturing a substrate comprising providing a first single-sided substrate structure comprising a first insulating substrate and a first metal layer, wherein the first insulating substrate has a first surface and a second surface opposite to the first surface, and the second surface is between the first surface and the first metal layer, performing a first modification process on the first substrate, providing a second single-sided substrate structure on the second insulating substrate and a second metal layer, and bonding the first single-sided substrate structure comprising a second insulating 
Claim 1 of US PN 10212829 does not claim the particulars of the first modification process.
Claim 5 of US PN 10212829 claims the first modification process can be a plasma process.  Although claim 5 of US PN 10212829 does not claim the particulars of the plasma process, the disclosure of US PN 10212829 describes the plasma process utilizes a gas consisting of argon and nitrogen at a ratio of 1:1 to 1:20 and at a flow rate of 50 to 100 L/min (US PN 10212829, col. 6, line 21-27).
Although the disclosure of US PN 10212829 describes the desire to release the first insulating substrate from the second insulating substrate (col. 3, line 59-63), claim 1 of US PN 10212829 does not claim a release liner bound between the first single-sided substrate structure and the second single-sided substrate structure.
Arai teaches the presence of a release layer (Arai, film C) bonded between the first single sided substrate structure and the second single sided substrate structure (Arai, paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a release layer as in the teaching of Arai in the claimed method of US PN 10212829.  The rationale to do so would have been the motivation provided by Arai, that to include such a release layer predictably results in a multilayered laminate film that permits easy separation of the two laminated film portions (Arai, paragraph 29), the same goal as the disclosure of US PN 10212829, thereby enabling 

With regard to claims 2, 3, 7-9 of the instant application, claims 2, 3, 6-8, respectively, of US PN 10212829 claim the contents of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746